Citation Nr: 1535566	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits awarded in a March 2014 rating decision to the prior attorney, Darla Lilley, in the amount of $7,859.01. 

(The claims for disability benefits are addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel




INTRODUCTION

The appellant had active service from May 1966 April 1968.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO awarded attorney fees from past due benefits in the amount of $7,859.01 to Attorney Darla Lilley.

The claim was previously remanded by the Board in March 2015.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In the March 2015 remand, the RO was requested to follow the contested claims procedures.  Specifically, the RO was requested to send attorney Darla Lilley a copy of the June 2014 statement of the case (SOC), the content of the August 2014 substantive appeal, and all pertinent statements made by the Veteran regarding this claim. 

A review of the claim file shows that a supplemental statement of the case (SSOC) was sent to attorney Darla Lilley in March 2015.  While the SSOC quoted a portion of a statement made in one of the Veteran's letters addressing this issue, copies of the substantive appeal of August 2014 and entire copies of all of the Veteran's statements regarding this issue do not appear to have been sent to attorney Darla Lilley.  Therefore, the Board finds that there has not been full compliance with the Board's March 2015 remand and the claim must be remanded once again for full compliance with the Board's orders.

Accordingly, the case is REMANDED for the following action:

1.  Send attorney Darla Lilley a copy of the content of the August 2014 substantive appeal, and all pertinent statements made by the Veteran regarding this claim. 

2.  Regardless of whether a second appeal form is returned by Darla Lilley , the claim should be readjudicated and returned to the Board after all contested claims procedures have been followed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




